Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (10/30/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-17) were examined in a first Non-Final on 04/16/2020. A Final office action in response to Applicants submission on 7/16/2020 was mailed on 9/16/2020. Claims 1, 3-11 and 13-18 were examined. A second Non-Final office action was mailed in response to a request for continued examination under 37 CFR 1.114 on 3/26/2021.
This office action is in response to Applicants submission dated 6/16/2021. Claims 1, 3-11 and 13-18 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment 

Applicants appears to find support in Fig 2. 
It is however noted that the upper surface is the horizontal surface 241 and its innermost side (the edge closer to substrate support) is at the same height as the surface 241 and is not at the height of the substrate support. 
The description of the focus ring in para 51 of the specification matches more closely to the item 240 of Fig 1. The specification however appears to treat 240 and 241 as being equivalent (See para 52).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in 


Claims 1, 3-8, 11, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 20050103275) in view of Sriraman et al (US 20170018411), Kim et al (US 6096161) and Hao et al (US 20180190526).
Sasaki et al disclose a substrate treating apparatus comprising: a chamber having a treatment space in the interior thereof (Fig 1-2);  5a support unit configured to support a substrate in the treatment space (44); a gas supply unit configured to supply a gas into the treatment space (31); and a plasma source configured to generate plasma from the gas (36), wherein the support unit further includes: a support plate (45,46), on which the substrate is positioned;  10a ring assembly surrounding a circumference of the support plate and having a ring-shaped electrode (5, 51); and a voltage applying unit (52) configured to control an incident angle of the plasma onto the substrate by applying a voltage to the ring-shaped electrode (As seen in Fig 3A-3D plasma sheath distorts at the edge of the substrate causing plasma non-uniformity and angle of incidence).  Sasaki further discloses another embodiment where the ring assembly has rings 213 and a lower ring 213 (Fig 8) where an electrode may be embedded in either of the rings 213 and 213a (Para 69).  Regarding first ring disposed between the focus ring and the lower ring and also claim 6 an electrode in ring 213 would read on a metallic material provided between the focus ring and lower ring. Additionally Sasaki discloses several configurations for the focus ring 213 or 213a which disclose metal ring (71 in Fig 9 to Fig 14 and para 0082). Regarding second ring Fig 5 discloses an internal focus ring surrounded by another second ring (51 in Fig 5). Second ring is also disclosed (as discussed later) in Hao (48) and in Kim et al (116).
As discussed above Sasaki et al disclose voltage applying unit but does not explicitly disclose 15a base plate of a conductive material, a DC power source configured to apply a DC 
This is however, only, a connection of DC voltage to the conductive ring done routinely by one of ordinary skill in the art. Having more than one connection (plurality of connecting bodies) from one power supply to one ring conductor is mere duplication of parts and patentably obvious.
Sriram et al disclose a plasma processing chamber where power is connected to an edge ring for the purpose of modifying sheath boundary and reduce ion tilting (Fig 2B-1 and para 57). Sriram et al disclose that  though a single edge ring RF feed 206 is shown, it will be appreciated that there may be several such RF feed structures positioned within the ESC 103. In some implementations, a plurality of edge ring RF feed structures are symmetrically positioned about the ESC 103. In one implementation, the edge ring RF feed 206 is configured to extend through the ESC 103 and through a through-hole defined in the edge ring assembly 200 to connect to the annular electrode 202. In one implementation, the edge ring RF feed 206 extends to the annular shelf 134, where it makes connection to another connector (points to connector corresponding to base plate) that is connected to the annular electrode 202. It will be appreciated that as there may be several edge ring RF feeds 206, there may likewise be several such corresponding connection points (para 79-81). The intermediate connector being made of a conductive material is therefore inherent. Regarding shape of a base plate, It was held in re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that the shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape was significant. (Also see MPEP 2144.04(d)). 

Regarding the limitation “wherein an innermost side of an upper surface of the focus ring is located at the same height as an upper surface of the support plate, and an outermost side of the upper surface of the focus ring is located higher than the upper surface of the support plate” Kim et al disclose innermost side of upper surface at the same height as the support (Fig 3) while the outermost side is higher (Fig 3).
Regarding claim 6 an electrode in ring 213 would read on a metallic material provided between the focus ring and lower ring.
Regarding claim 7 quartz as a material of focus ring was well known and also disclosed by Sasaki et al (Fig 28-14 and para 3). 
Additionally, regarding ring assembly particularly stacks of conductor and dielectric layers, Hao et al disclose a plasma apparatus and disclose plurality of rings around the substrate holder and teach that an edge ring 34 could include additional ring structure (48, 52, 56 and 60)  for the purpose of controlling process uniformity, or desired electrical or RF coupling characteristics (para 0017). Regarding seconding ring Hao disclose this as (48). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to replace the structure of Sasaki et al with claimed layers. It is noted that positioning of rings could be optimized since height, applied voltage, ground or the material of the ring allows many structures to get the same result. Moreover this would be merely a rearrangement of parts. 

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (US 20050103275) in view of Sriraman et al (US 20170018411), Kim et al (US 6096161) and Hao et al (US 20180190526) and further in view of Chishio Koshimizu (US 8426317). 
Sasaki et al in view of Sriraman et al do not explicitly disclose filter associated with application of DC voltage.
Chishio Koshimizu discloses a filter to isolate applied DC voltage from RF (Fig 1-232). 
Regarding specific connection structure claimed in claims 3-5, 8, 13-15 the claimed structure would be obvious in view of the teaching of Sriram et al as discussed above. 
It would have been obvious to have a filter in order to isolate RF and DC so that they could work according to requirement of the design.

Response to Amendment and arguments
Examiners response to Applicants arguments stated in the last office action (Non-Final dated 4/16/2020) are pertinent for this office action also in view of the amendments to claims 1, 11 and 18. As discussed before the plasma density and shape of the plasma sheath at peripheral part of the substrate is generally affected by the height of the focus ring, conductivity of the focus ring and of other layers underneath it and any voltage applied to any layer. This teaching was available from many references from the prior art including Nezu (2004/0074605) and Hao and Sasaki as used in the office action. Since one of ordinary skill in the art was well aware of these influencing factors, configuring them in several ways to get the desired result would have been obvious. 
.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daugherty et al (US 6344105 in Fig 2), Satoh et al (US 8192577 in Fig 6), Nagayama et al (US 8545672 in Fig 6), Ke et al (US 6284093 in Fig 1) and Ishii (5529657 in Fig 8) clearly demonstrate focus ring of the shape claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716